Citation Nr: 0635485	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-41 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had verified active service from March 1990 to 
September 1993.  The record indicates that the veteran also 
served from June 1980 to March 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA previously denied the veteran's claim for service 
connection for a low back disorder in July 1994.  As such, 
the Board must determine whether new and material evidence 
has been submitted that would warrant a reopening here, even 
though the veteran's current claim is couched as one based on 
secondary service connection principles.  See Spencer v. 
Brown, 4 Vet. App. 283, 289 (1993).  Given this, the Board 
finds a remand appropriate here as the veteran has not been 
notified of the requirement to submit new and material 
evidence in order to reopen a finally decided claim.  See 38 
U.S.C.A. § 5103(a) (2002); 38 C.F.R. § 3.159(b)(1) (2006); 
see also Kent v. Nicholson, 20 Vet. App 1 (2006).  

Accordingly, the case is REMANDED for the following action:

The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA, 
and its implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notice letter advising the veteran of the 
evidence necessary to substantiate his 
claim to reopen, and the respective 
obligations of VA and the veteran in 
obtaining that evidence.  He should also 
be requested to provide any evidence in 
his possession (not already submitted) 
that pertains to the claim to reopen.    

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


